       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 1 of 27




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

BLACK VOTERS MATTER FUND,
and MEGAN GORDON, on behalf of
herself and all others similarly
situated,

       Plaintiffs,

       v.                                      CIVIL ACTION

BRAD RAFFENSPERGER, in his                     FILE NO. 1:20-cv-01489-AT
official capacity as Secretary of State
of Georgia; DEKALB COUNTY
BOARD OF REGISTRATION &
ELECTIONS,

       Defendants.


            SECRETARY OF STATE BRAD RAFFENSPERGER’S
            BRIEF IN SUPPORT OF HIS MOTION TO DISMISS

      Secretary of State Brad Raffensperger (the “Secretary”) submits this

brief in support of his Motion to Dismiss (“Motion”) Plaintiffs’ Complaint,

(Doc 1), filed April 8, 2020.

                                INTRODUCTION

      Plaintiffs ask this Court to be the first in the nation to strike a common

and widespread electoral practice: requiring voters who choose to vote by mail

to be responsible for their own postage. Plaintiffs make this argument based

on a wholly unsupported legal theory that relies on an erroneous extension of


                                          1
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 2 of 27




two decisions that have never been applied in the manner suggested by the

Plaintiffs. More specifically, Plaintiffs invite this Court to hold that when a

voter chooses to vote by mail and the state does not pay voters’ postage, it

constitutes a per se poll tax (Count I), or an unconstitutional burden on voting

(Count II). (Doc. 1 at 17-19.) This Court should reject Plaintiffs’ invitation to

radically change Georgia and federal election law.

      Proving no good deed goes unpunished, in an unprecedented decision,

the Secretary decided to mail absentee ballot request forms to each of the 6.9

million voters on Georgia’s active voter roll. The Secretary also procured a

mail vendor to take the burden and expense of preparing, packaging, and

mailing absentee ballots off of county election officials due to the expected

increase in volume. This move, which was intended to alleviate health

concerns with in-person voting and ease voters’ ability to cast their ballots

during a global health crisis, was instead met with opposition over a decades

old practice of having voters be responsible for the cost of a single $0.55

postage stamp when the voter chooses to vote by mail instead of delivering

their ballot or voting in person. Worse yet, the cost of the stamp is not even

something imposed by or to the benefit of the Secretary of the State of

Georgia.




                                        2
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 3 of 27




      But, this Court need not dismiss the complaint on the merits; there are

several jurisdictional bases to grant the Secretary’s Motion. First, Plaintiffs

lack standing. Both plaintiffs fail to allege facts showing an imminent injury

or that their purported injury is traceable to an act of the Secretary. Also,

BVMF lacks organizational standing to be a party at all, and Gordon lacks

standing to bring a claim under Count II (the Anderson/Burdick analysis).

Second, the claims—at least as they relate to the November elections—are

not ripe. Third, and on the merits, principles of federalism weigh in favor of

granting the Motion, and the State’s practice is neither a poll tax nor an

unconstitutional burden on voting.

      Plaintiffs’ Complaint should further be dismissed on the merits as it

fails to state a claim. Paying for the postage required by the United States

Postal Service (“USPS”) is not a state poll tax, and the minimal burden on the

voter (who possesses numerous alternative voting options) does not outweigh

the important concerns of state government. Accordingly, and for the reasons

stated herein, Plaintiffs’ claims warrant dismissal by this court.

                          STATEMENT OF FACTS

      Plaintiffs seek declaratory and injunctive relief requiring Defendants

“to provide postage prepaid returnable envelopes for absentee ballots, as well

as absentee ballot applications.” (Doc. 1 at ¶ 9). Plaintiffs allege generally

                                        3
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 4 of 27




that due to the COVID-19 pandemic, voting in person will endanger the

health and safety of voters, so many voters will be forced to vote absentee by

mail. (Doc. 1 at ¶¶ 2-3). Without any support (even within the very affidavits

filed by the Plaintiffs), Plaintiffs contend that “many lower-income voters do

not have postage stamps.” (Doc. 1 at ¶ 8). However, Plaintiffs note that there

is no legal or scientific impediment to their voting in person in June.

Paragraph 21 of the complaint alleges that the “CDC has issued national

guidance telling the public to avoid public gatherings until at least May 15,

2020.” (Doc. 1 at 9 (emphasis added).) Similarly, the federal government

advised against unnecessary gatherings through April 30, 2020. (Id.)

Tellingly, the Plaintiffs cite to no authority suggesting that voting, in person,

in June will be unsafe.

      The complaint includes a one paragraph allegation about Plaintiff

Black Voters Matter Fund (“BVMF”). (Doc. 1 at 5-6.) BVMF claims its

standing based on a diversion of resources theory: “Black Voters Matter must

divert scarce resources away from voting education and away from other

efforts … towards making sure that voters know about the postage

requirement and how to obtain it.”1 (Id. at 6.) BVMF explains that one of its


1BVMF has not asserted claims (or standing) in the name of its members.
See generally, Ala. State Conference of NAACP v. City of Pleasant Grove, 372

                                        4
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 5 of 27




key purposes is to “work[] on increasing voter registration and turnout.” (Id.)

Similarly, Plaintiffs dedicate only a paragraph to Plaintiff Gordon, a DeKalb

County resident who possesses postage stamps but simply “does not want to

use her own postage.” (Id.) The Complaint contains no allegations of any

voter that actually cannot vote—either in person, by dropping off an election

ballot, or by mail.

              ARGUMENT AND CITATION TO AUTHORITY

      The standard of review applied on a motion to dismiss is that a

complaint must “state a claim to relief that is plausible on its face,” Bell

Atlantic Corporation v. Twombly, 550 U.S. 544, 570 (2007), and the complaint

must demonstrate “more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009). Factual allegations

are presumed true, but not legal conclusions when they are “couched as []

factual allegation[s].” Iqbal, 556 U.S. at 678-79. In addition to the complaint,

this Court may consider any matters appropriate for judicial notice. Tellabs,

Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). The Court may

not consider, however, “affidavits and other evidence produced on application

for a preliminary injunction.” Land v. Dollar, 330 U.S. 731, 735 n. 4 (1947).


F. Supp. 3d 1333, 1337 (N.D. Ala. 2019) (distinguishing between associational
and resource-based standing).

                                        5
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 6 of 27




Threshold issues of jurisdiction must be addressed prior to considering

dismissal based on the merits or taking any other action. Georgia Shift v.

Gwinnett Cty., No. 1:19-cv-01135-AT, 2020 WL 864938 at *2 (N.D. Ga. Feb.

12, 2020).

I.    Plaintiffs Lack Standing.

      Standing is a threshold jurisdictional question. Bochese v. Town of

Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005). “No principle is more

fundamental to the judiciary’s proper role in our system of government than

the constitutional limitation of federal-court jurisdiction to actual cases or

controversies.” Raines v. Byrd, 521 U.S. 811, 818 (1997). A party invoking

federal jurisdiction bears the burden of establishing standing at the

commencement of the action. Lujan v. Defenders of Wildlife, 504 U.S. 555,

561 (1992); see also Bischoff v. Osceola Cty., Fla., 222 F.3d 874, 878 (11th Cir.

2000) (“The party invoking federal jurisdiction bears the burden of proving

standing.”). This burden must be “clearly” met. Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490, 519 (1975)).

In order to establish standing and invoke this Court’s jurisdiction, Article III

requires Plaintiffs to show three things:

             First, the plaintiff must demonstrate that she has
             suffered an “injury in fact”—an invasion of a legally
             protected interest that is both (a) concrete and


                                        6
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 7 of 27




            particularized and (b) actual or imminent, not
            conjectural or hypothetical. Second, the plaintiff must
            show a causal connection between her injury and the
            challenged action of the defendant—i.e., the injury
            must be fairly . . . trace[able] to the defendant’s
            conduct, as opposed to the action of an absent third
            party. Finally, the plaintiff must show that it is likely,
            not merely speculative, that a favorable judgment will
            redress her injury.

Lewis v. Governor of Ala., 944 F.3d 1287, 1296 (11th Cir. 2019) (citing Lujan,

504 U.S. at 560-61 (internal citations and punctuation omitted)). “Failure to

satisfy any of these three requirements is fatal.” I.L. v. Alabama, 739 F.3d

1273, 1278 (11th Cir. 2014).

      Here, Plaintiffs have not alleged facts that clearly demonstrate a

particularized and imminent prospect of injury, nor have they alleged that

the Secretary has caused any injury.

      A.    Injury in Fact.

      Precedent dictates that plaintiffs in federal court must allege an injury

that is both concrete and imminent. See generally Lujan, 504 U.S. at 560-61.

Plaintiffs’ is neither. Instead, Plaintiffs construct a strawman argument

based on a speculative false choice. They do not allege sufficient grounds for

standing.

      Plaintiffs conclude that due to a worldwide pandemic, “voting in-person

is no longer a realistic option for most if not all voters,” and as such, “[v]oters


                                         7
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 8 of 27




are thus trapped into paying an unconstitutional poll tax just to cast a ballot

by mail.” (Doc. 1 at ¶¶ 2, 6.) The complaint does not allege facts to support

the idea that voters’ choices are so limited. While Plaintiffs did not allege the

date of upcoming Georgia elections—(1) general primary on June 9; (2)

potential runoffs on August 11; and (3) a general election on November 3—

this Court may take judicial notice of election days.2 See Mills v. Green, 159

U.S. 651, 658 (1895). Each election is after key COVID-19 dates that

Plaintiffs reference in their complaint. The President has provided guidance

that persons avoid unnecessary travel and groups over ten until April 30,

2020. (Doc 1 at 9.) Plaintiffs also reference May 15, 2020, which is the last

day that the CDC recommends avoiding public gatherings, and the last day of

this Court’s order precluding jury trials and grand juries. (Id.) Thus, there is

no allegation that voters are being compelled or even advised to avoid voting

in person due to the COVID-19 outbreak. The Secretary does not doubt the

sincerity of the Plaintiffs’ concerns regarding the outbreak, but those

concerns are personal and not mandated by law.

      Under these circumstances, there is no cognizable injury for standing

purposes. The United States Constitution precludes alleged injuries from


2The election dates are posted on the Secretary’s website and available at
https://sos.ga.gov/admin/uploads/Timeline2.jpg.

                                        8
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 9 of 27




being speculative (e.g., COVID-19 will prohibit in-person voting). See United

States v. Hays, 515 U.S. 737, 743 (1995) (concluding generalized grievances

do not establish standing). Standing alone, seeking to protect “an asserted

interest in being free of an allegedly illegal electoral system” is insufficient to

establish standing. Dillard v. Chilton Cty. Com’n, 495 F.3d 1324, 1333 (11th

Cir. 2007).

      Instead, a cognizable injury must be based upon “an invasion of a

legally protected interest” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560-61.

Where a plaintiff seeks injunctive or declaratory relief, “the injury-in-fact

requirement insists that a plaintiff ‘allege facts from which it appears there is

a substantial likelihood that he will suffer injury in the future.’” Strickland v.

Alexander, 772 F.3d 876, 883 (11th Cir. 2014) (citation omitted). An alleged

injury must be “certainly impending” and not based on “’allegations of

possible future injury.’” Ga. Republican Party, 888 F.3d 1198, 1202 (11th Cir.

2018) (quotation omitted) (emphasis in original). Put differently, the alleged

injury must also be “concrete [or] ‘de facto’; that is, it must actually exist.”

Spokeo, 136 S. Ct. at 1548. As the Supreme Court has explained:

              When we have used the adjective ‘concrete,’ we have meant
              to convey the usual meaning of the term — ‘real,’ and not
              ‘abstract.’ Webster’s Third New International Dictionary

                                         9
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 10 of 27




             472 (1971); Random House Dictionary of the English
             Language 305 (1967). Concreteness, therefore, is quite
             different from particularization.

Id. See also City of Los Angeles v. Lyons, 461 U.S. 95, 107 at n. 8 (1983) (“It is

the reality of the threat . . . not the plaintiff's subjective apprehensions . . .

the emotional consequences of a prior act simply are not a sufficient basis for

an injunction absent a real and immediate threat of future injury by the

defendant.”)

      Here, Plaintiffs have not alleged anything but a hypothetical injury,

namely that conditions may exist months from now that preclude them from

voting in person. But Plaintiffs’ subjective fears—which have not been

validated by guidance from the CDC or any other experts—are not sufficient

to establish an injury in fact. This is fatal to the false choice the Plaintiffs

posit before the Court and upon which their entire legal theory relies.

      Plaintiffs’ argument, therefore, is really that their personal concerns

about COVID-19 will lead them to choose to vote absentee and by mail. Their

choice, however, does not establish an injury for standing, because Plaintiffs

will not “suffer [an] injury in the future” because they will still have options

to vote that require neither postage nor coming in contact with individuals.

Strickland, 772 F.3d at 883. Specifically, Plaintiffs can vote in person, or

they can vote by absentee and hand deliver their ballot to a county election

                                         10
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 11 of 27




office (or a secure drop box in counties that have exercised the authority

granted them by Ga. Comp. R. & Regs. r. 183-1-14-0.6-.14, the emergency

rule adopted by the State Election Board during the current pandemic), or

third parties may pay the postage. Alternatively, the USPS has an explicit

policy to deliver election mail that contains insufficient postage. Postal

Bulletin 22391 2014 Election and Political Mail Update, United States Postal

Service (June 12, 2014), https://about.usps.com/postal-bulletin/2014

/pb22391/html/front_cvr.htm. Finally, Plaintiffs themselves are not even in

need of these options. While Plaintiffs’ Complaint claims that “the postage

stamp requirement imposes a serious burden that is unfathomable to

wealthier people, Plaintiffs themselves allege that they either currently

possess a sufficient quantity of stamps or have ready access to them already.

(Doc. 1 at 5-6, 8.)

      Put simply, no legal requirement forces voters to vote absentee. Voters

have numerous options in casting their ballot, including: using their own

stamps, remitting their ballot without using any postage at all, personally

delivering their absentee ballot, or voting in person. Under these

circumstances, Plaintiffs have neither a concrete injury nor an imminent one.




                                       11
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 12 of 27




      B.    Traceability.

      Plaintiffs also cannot establish a causal link between their alleged

injury and the Secretary or the State. To establish the causation element of

standing, or “traceability,” a plaintiff must show that it is “likely that the

injury was caused by the conduct complained of and not by the independent

action of some third party not before the court.” Friends of the Earth, Inc. v.

Gaston Copper Recycling Corp., 204 F. 3d 149, 154 (4th Cir. 2000) (citing

Lujan, 504 U.S. at 561). Such is not the case here for two reasons.

      First, voters who must utilize a stamp choose to do so: The Secretary

does not mandate a particular method of voting. As discussed above, voters

may avoid use of the mail all together by either (a) voting in person; or (b)

dropping off an absentee ballot at any county election office (or other places

where secure drop boxes have been established). Thus, the only compulsion

to utilize the United States mail arises from the personal decisions of the

respective Plaintiffs themselves rather than any legal compulsion, and

Plaintiffs’ own decisions do not convey standing. See Clapper v. Amnesty, Intl

USA, 568 U.S. 398, 13 (2013) (“[W]e have been reluctant to endorse standing

theories that require guesswork as to how independent decisionmakers will

exercise their judgment.”).




                                        12
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 13 of 27




      Second, if voters choose to vote by mail, at best, the USPS, not the

Secretary, imposes, controls, and benefits from postage requirements

(including waiving postage for official election mail). This lack of control or

authority precludes a finding of traceability. See Lewis, 944 F.3d at 1299–

300 (lack of ability to enforce challenged act “counts heavily against plaintiffs’

traceability argument.”); Dig. Recognition Network, Inc. v. Hutchinson, 803

F.3d 952, 958 (8th Cir. 2015) (“[T]he causation element of standing requires

the named defendants to possess authority to enforce the complained-of

provision.” (citations omitted)); Okpalobi v. Foster, 244 F.3d 405, 426 (5th Cir.

2001) (en banc) (holding that Lujan’s traceability requirement is “entirely

consistent with the long-standing rule that a plaintiff may not sue a state

official who is without any power to enforce the complained-of statute.”).

      Indeed, Plaintiffs’ theory is no different from a claim that the Secretary

requires bus fare or the cost of gasoline for voters who drive to the polls.

Even Plaintiffs do not take this unreasonable position, and for good reason.

See Ind. Democratic Party v. Rokita, 458 F. Supp. 2d 775, 827 (S.D. Ind.

2006), aff’d sub nom. Crawford v. Marion Cty. Election Bd., 472 F.3d 949

(7th Cir. 2007), aff’d, 553 U.S. 181 (2008) (“It is axiomatic that “(e)lection

laws will invariably impose some burden upon individual voters,” . . . [but]

the cost of time and transportation cannot plausibly qualify as a prohibited

                                        13
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 14 of 27




poll tax . . .”) (quoting Burdick v. Takushi, 504 U.S. 428, 433 (1992)). Georgia

law sets forth how voters may cast a ballot; the voter choses among those

options, and the USPS may impose some cost associated with only one of

those options.

      In sum, even if this Court were to ignore official USPS policy, the only

time a voter must pay postage is, first, if the voter chooses to vote absentee,

and second, if they decide to mail and not deliver their absentee ballot. Any

alleged injury is, therefore, at least two steps removed from the Secretary.

Under these circumstances, the Secretary cannot reasonably be deemed to

have “caused” either the voter’s decision or the USPS’s postage requirement

(that, again, does not apply to official election mail). This is fatal to

Plaintiffs’ claims of standing.

      C.    Plaintiff Black Voters Matter Fund has not established
            organizational standing.

      When an alleged injury is prospective, organizational plaintiffs may

satisfy the injury requirement by showing “imminent harm.” Fla. State Conf.

of the NAACP v. Browning, 522 F.3d 1153, 1160-61 (11th Cir. 2008). Here,

Plaintiff BVMF suggests that imminent harm is met under a “diversion of

resources” theory, (Doc. 1 at ¶13), which requires the threatened future

injury be a “realistic danger” that is not “merely hypothetical or conjectural.”



                                        14
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 15 of 27




Id. at 1161. Plaintiff BVMF may not, however, satisfy the injury

requirement of standing by merely continuing their organizational mission as

they allege.

      Specifically, Plaintiff BVMF claims that it will have to divert resources

from voter education and “other efforts to facilitate voting by mail,” and

towards making sure that voters know about postage when mailing an

absentee ballot or absentee ballot application. (Doc. 1 at ¶ 13.) This is not

diversion: educating voters about how to vote is voter education. It is not the

cessation of an established purpose of BVMF. Compare Common

Cause/Georgia v. Billups, 554 F.3d 1340, 1350 (11th Cir. 2009) (plaintiffs

had to stop regular “get out the vote” activities to help voters obtain photo

identification required by new law); Ga. Latino Alliance for Human Rights v.

Governor of Ga., 691 F. 3d 1250, 1260 (11th Cir. 2012) (organization cancelled

citizenship classes to address inquiries about new immigration law).Further,

there is no change in the law that is requiring BVMF to change its education

message to voters.

      D.       Plaintiff Megan Gordon, And The Putative Class, Lack Standing
               To Assert Count II.

      Plaintiffs also seek to certify a class with Plaintiff Megan Gordon as

class representative. (Doc at 13.) In order to establish standing as a class



                                       15
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 16 of 27




representative, however, a plaintiff must herself meet individual standing

requirements. Goldstein v. Home Depot U.S.A., Inc., 609 F. Supp.2d 1340,

1349 (N.D. Ga. 2009). “Individual standing requirements must be met by

anyone attempting to represent his own interest or those of a class.” Id. If

the named plaintiff fails to establish standing on her own, she may not seek

relief on her own behalf or on that of a class. Id.

      A plaintiff lacks standing to seek the injunctive relief requested in a

proposed class action when the relief would be of no benefit to the Plaintiff.

Goldstein at 1348 (relying on Mack v. HH Gregg, Inc., 2008 WL 4082269, at 1

(S.D. Ind. Aug. 21, 2008) (holding plaintiffs lacked standing to seek injunctive

relief because such relief would not actually benefit them); McKenzie v. City

of Chicago, 118 F.3d 552, 555 (7th Cir. 1997) (reversing grant of injunctive

relief that did not benefit named plaintiff where plaintiff class had not been

certified)).

      Here, in addition to the fact that nothing compels Plaintiff Gordon to

utilize the mails to vote, she can articulate no burden under an

Anderson/Burdick analysis, because she has stamps; she is just unwilling to

use them. (Doc. 2-5 at ¶ 6.) Ms. Gordon has not alleged that she cannot vote

without postage, either. This point alone is fatal to the putative class. See

Goldstein, 609 F. Supp.2d at 1349. “Individual standing requirements must

                                        16
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 17 of 27




be met by anyone attempting to represent his own interest or those of a class.

If the named plaintiff seeking to represent a class fails to establish the

requisite case or controversy, he may not seek relief on his behalf or on that

of the class.” Lynch v. Baxley, 744 F.2d 1452, 1456 (11th Cir. 1984).

Consequently, the putative class claims as to Count II should be dismissed.

II.   Plaintiffs’ Fundamental Right To Vote Claim Is Not Ripe And
      Warrants Dismissal Of Count II.

      To the extent that Plaintiffs’ claims rely on the existence of a pandemic,

shelter-in-place order(s), or other public health aspect of the COVID-19

outbreak, the requests are not ripe, at least as to the General Election in

November.3 “Two considerations predominate the ripeness analysis: (1) ‘the

hardship to the parties of withholding court consideration’ and (2) ‘the fitness

of the issues for judicial decision.’” Ala. Power Co. v. U.S. Dep’t of Energy, 307

F.3d 1300, 1310 (11th Cir. 2002) (quoting Abbott Labs. v. Gardner, 387 U.S.

136, 149, 87 S. Ct. 1507, 1515 (1967)).” Browning, 522 F.3d at 1164.

      The Supreme Court has further identified three factors to consider in

evaluating both the “hardship” and “fitness” prongs: “(1) whether delayed

review would cause hardship to the plaintiffs; (2) whether judicial


3 Because Count I alleges a per se violation of the Twenty-Fourth Amendment
to the United States Constitution, the pandemic analysis and the State’s
ripeness defense appear to apply to Count II only.

                                       17
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 18 of 27




intervention would inappropriately interfere with further administrative

action; and (3) whether the courts would benefit from further factual

development of the issues presented.” Ohio Forestry Ass’n v. Sierra Club, 523

U.S. 726, 733, 118 S. Ct. 1665 (1998). The “second and third of the Ohio

Forestry factors—the need for factual development, and the interference with

administrative procedures—both […] relate to the fitness of the plaintiffs’

claims for adjudication at this time.” Pittman v. Cole, 267 F.3d 1269, 1278

(11th Cir. 2001).

      These concepts are similar to standing requirements addressed above

and by this Court in Georgia Shift. 2020 WL 864938 at *3. There, this Court

wrote that allegations of “’possible future injury’” are not sufficient to satisfy

Article III … Instead, ‘[a] threatened injury must be ‘certainly impending’ …

and ‘proceed with a high degree of immediacy, so as to reduce the possibility

of deciding a case in which no injury would have occurred at all.’” Id. (citing

Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)). This Court went on to

conclude that “[i]f, or when, the County elections officials (or the State for

that matter) fail to constitutionally carry out their duties to properly conduct

and administer the 2020 elections, an action may be brought to seek a

tailored remedy of an actual injury.” Id. at *6 (emphasis in original).




                                        18
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 19 of 27




      Each Ohio Forestry factor weighs in favor of finding Plaintiffs’ claims

not ripe, at least as they pertain to elections held subsequent to the June

2020 General Primary. The need for additional factual development in this

matter is obvious. Hopefully, the public health emergency will be over by

August or November, and Plaintiffs have not alleged anything specific to the

contrary. But, if this Court decides that Plaintiffs have shown an imminent

injury, deciding to require postage now and for all future elections places the

cart before the horse. It requires the State to commit additional funds that

are simply not available or being used to actually combat the pandemic.

Waiting for additional facts to develop is not only prudent as a matter of

precedent, it is simply the right thing to do. So viewed, Plaintiffs’

assumptions that the health crisis will continue such that “most voters likely

will not be voting in person” in November is not based on science or evidence;

it is pure speculation unfit for consideration by this Court. See Pittman, 267

F.3d at 1278. (claims “are less likely to be considered ‘fit’ for adjudication

when they venture beyond purely legal issues or when they require

‘speculation about contingent future events.’”) (quoting Cheffer v. Reno, 55

F.3d 1517, 1524 (11th Cir. 1995)).

      Similarly, the State through either the Secretary or the State Election

Board, not the Plaintiffs, is in the best position to issue new rules, policies

                                        19
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 20 of 27




and regulations when and where needed to address the challenges COVID-19

may pose to Georgia’s elections between now and November. Tying the

State’s hands by preemptively requiring the allocation of these resources for

a future election is counter to the ripeness principles laid out by the Supreme

Court. See Wildlaw v. United States Forest Serv., 471 F. Supp. 2d 1221, 1237

(M.D. Ala. 2007) (“the purpose of the ripeness doctrine is ‘to prevent the

courts, through avoidance of premature adjudication, from entangling

themselves in abstract disagreements over administrative policies, and also

to protect the agencies from judicial interference until an administrative

decision has been formalized and its effects felt in a concrete way by the

challenging parties.’”) (quoting Abbott Labs. v. Gardner, 387 U.S. 136, 148–49

(1967)); Pittman, 267 F.3d at 1278 (“concern over interference with an

agency’s decision-making process before it has the opportunity to finalize its

policies implicates the fitness of a case for adjudication.”).

      Finally, Plaintiffs face no “hardship” by the Court withholding

consideration of Plaintiffs’ claims relating to elections held after the June

2020 General Primary. As it pertains to ripeness, a “hardship” exists only

where a party would experience “adverse effects of a strictly legal kind.” Such

is not the case here. The absentee voting procedures challenged by Plaintiffs

do not “command anyone to do anything or to refrain from doing anything;

                                        20
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 21 of 27




they do not grant, withhold, or modify any formal legal license, power, or

authority; they do not subject anyone to any civil or criminal liability; they

create no legal rights or obligations.” Ohio Forestry Ass’n, Inc., 523 U.S. at

733. Plaintiffs are under no current obligation to do anything for elections

held after June 2020, nor are Plaintiffs experiencing an ongoing hardship,

legal or otherwise. Any alleged injury for future elections is inchoate and

speculative as to whether such an injury actually will exist when, for

example, early voting begins in October 2020 for the November 2020 General

Election.

       Accordingly, Plaintiffs’ claims beyond the June 2020 General Primary

are not ripe for adjudication by this Court. While Defendants deny that

Plaintiffs are entitled to any of the injunctive relief they seek, at the very

least, any order by the Court should be limited so as not to address future

elections at this time.

III.   Plaintiffs Fail To State A Claim Upon Which Relief May Be
       Granted.

       Principles of federalism preclude granting Plaintiffs’ proposed relief.

Moreover, and as shown in the Secretary’s Brief in Opposition to Plaintiffs’

Motion for Preliminary Injunction, Georgia policy neither imposes a poll tax

nor an unconstitutional burden on voting.



                                        21
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 22 of 27




      A.    Federalism.

      Plaintiffs ask this Court to decide whether the United States

Constitution mandates that states pay an individual’s postage (when that

individual chooses to vote by mail) despite the Constitution reservation of

most authority regarding the integrity and efficiency of elections to states.

U.S. Const. Art I, § 4, cl. 1; Storer v. Brown, 415 U.S. 724, 730 (1974); see also

Wexler v. Anderson, 452 F.3d 1226, 1232 (11th Cir. 2006). “[T]he framers of

the Constitution intended the States to keep for themselves, as provided by

the Tenth Amendment, the power to regulate elections.” Gregory v. Ashcroft,

501 U.S. 452, 461–62 (1991) (quoting Sugarman v. Dougall, 413 U.S. 634, 647

(1973)); Burdick, 504 U.S. at 433 (voters do not have an absolute right to vote

in any way they choose).

      Plaintiffs’ claims against the Secretary are directly contrary to the

separation of powers between state and federal governments: “Although

federal courts closely scrutinize state laws whose very design infringes on the

rights of voters, federal courts will not intervene to examine the validity of

individual ballots or supervise the administrative details of a local election.”

Curry, 802 F.2d at 1314 (emphasis added); accord Powell v. Power, 436 F.2d

84, 86 (2d Cir. 1970) (“Were we to embrace plaintiffs’ theory, this court would

henceforth be thrust into the details of virtually every election, tinkering


                                        22
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 23 of 27




with the state’s election machinery, reviewing petitions, registration cards,

vote tallies, and certificates of election for all manner of error and

insufficiency under state and federal law”).

      Plaintiffs invite this Court to involve itself in the operation of elections

to a degree that no court has to date. This includes not only questions of

payment of USPS postage, but also larger budget issues, the design of

envelopes, and whether absentee ballots may be mailed either to the

Secretary or county elections offices. This is not a case where such intrusion

is warranted or where the “very integrity of the electoral process” is brought

into doubt. Curry, 802 F.2d at 1316-17. Nor is it a case involving “‘patent

and fundamental unfairness.’” Ga. Shift, 2020 WL 864938 at *3 (citing

Browning, 522 F.3d at 1183-84). The complaint should be dismissed.

      B.    Georgia Policy Is Neither A Poll Tax Nor An Unconstitutional
            Burden On Voting.

      The Secretary adopts his arguments from his Brief in Opposition to

Plaintiffs’ Motion for Preliminary Injunction regarding why Plaintiffs have

not stated a claim under either Count I or Count II of the complaint. (See

Doc. 51 at 18-31.)




                                        23
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 24 of 27




                                CONCLUSION

      Plaintiffs seek nothing short of radical change to Georgia’s elections,

and they do so without a shred of binding legal precedent to support their

policy aims. On the merits, this is fatal. But, this Court should not even

reach the merits of Plaintiffs’ complaint. Plaintiffs lack standing, their

claims are not ripe, and the “type of judicial oversight” demanded by

Plaintiffs is inconsistent with our form of government. The complaint should

be dismissed.

      This 23rd day of April, 2020.

                             /s/ Josh Belinfante
                             Vincent R. Russo
                             Georgia Bar No. 242628
                             vrusso@robbinsfirm.com
                             Josh Belinfante
                             Georgia Bar No. 047399
                             jbelinfante@robbinsfirm.com
                             Alexander Denton
                             Georgia Bar No. 660632
                             adenton@robbinsfirm.com
                             Brian E. Lake
                             Georgia Bar No. 575966
                             blake@robbinsfirm.com
                             Melanie Johnson
                             Georgia Bar No. 466756
                             mjohnson@robbinsfirm.com
                             Robbins Ross Alloy Belinfante Littlefield LLC
                             500 14th Street, N.W.
                             Atlanta, Georgia 30318
                             Telephone: (678) 701-9381
                             Facsimile: (404) 856-3250


                                       24
Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 25 of 27




                     Christopher M. Carr
                     Attorney General
                     Ga. Bar No. 112505
                     Bryan K. Webb
                     Deputy Attorney General
                     Ga. Bar No. 743580
                     Russell Willard
                     Sr. Asst. Attorney General
                     Ga. Bar No. 760280
                     Charlene McGowan
                     Asst. Attorney General
                     Ga. Bar No. 697316

                     Georgia Department of Law
                     40 Capitol Square SW
                     Atlanta, GA 30334
                     cmcgowan@law.ga.gov
                     Tel: 404-656-3389
                     Fax: 404-651-9325

                     Counsel for State Defendant




                              25
      Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 26 of 27




                       L.R. 7.1(D) CERTIFICATION

      I certify that this Brief has been prepared with one of the font and

point selections approved by the Court in Local Rule 5.1(C). Specifically, this

Brief has been prepared using 13-pt Century Schoolbook font.


                                            /s/ Josh Belinfante
                                            Josh Belinfante
                                            Georgia Bar No. 047399
       Case 1:20-cv-01489-AT Document 67-1 Filed 04/23/20 Page 27 of 27




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day filed the within and foregoing

SECRETARY OF STATE BRAD RAFFENSPERGER’S BRIEF IN

SUPPORT OF HIS MOTION TO DISMISS with the Clerk of Court using

the CM/ECF system, which automatically sent counsel of record e-mail

notification of such filing.

      This 23rd day of April, 2020.



                                            /s/ Josh Belinfante
                                            Josh Belinfante
                                            Georgia Bar No. 047399
